Citation Nr: 1017726	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive 
hydrocephalus with fourth ventricular tumor status post 
craniotomy (obstructive hydrocephalus).

2.  Entitlement to service connection for chronic disability 
manifested by loss of feeling of the right hand (right hand 
numbness), as secondary to obstructive hydrocephalus with 
fourth ventricular tumor status post craniotomy.

3.  Entitlement to service connection for chronic disability 
manifested by loss of feeling of the right foot (right foot 
numbness), as secondary to obstructive hydrocephalus with 
fourth ventricular tumor status post craniotomy.

4.  Entitlement to service connection for bilateral vocal 
cord paralysis, as secondary to obstructive hydrocephalus 
with fourth ventricular tumor status post craniotomy.

5.  Entitlement to service connection for chronic disability 
manifested by respiratory damage (respiratory disability), as 
secondary to obstructive hydrocephalus with fourth 
ventricular tumor status post craniotomy.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

9.  Entitlement to service connection for hair loss.

10.  Entitlement to service connection for a rash on the 
thighs and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a June 2006 rating decision, the RO denied entitlement to 
service connection for obstructive hydrocephalus with fourth 
ventricular tumor status post surgery, loss of feeling of the 
right hand, loss of feeling of the right foot, paralysis of 
the vocal chords, respiratory damage, and low blood pressure.  
The Veteran filed a notice of disagreement in July 2006 and, 
in January 2007, the RO issued a statement of the case as to 
these matters.  The Veteran submitted his substantive appeal 
the next month, appealing all of the issues except his claim 
for service connection for low blood pressure.

In February 2007, the RO denied entitlement to service 
connection for PTSD, peripheral neuropathy of the left upper 
and lower extremities, hair loss, and a rash on the thighs 
and shoulders.  

In his substantive appeal on a VA Form 9 dated in February 
2007, the Veteran requested the opportunity to testify before 
a Veteran's Law Judge at the RO although in a separate form 
submitted at that time he requested that his appeal be sent 
directly to the Board for consideration without a hearing.  
Nevertheless, the Veteran was scheduled to testify before a 
Veterans Law Judge during a hearing at the RO in July 2007.  
However, in July 2007, the Veteran cancelled his hearing and 
did not request that the hearing be rescheduled.  38 C.F.R. 
§ 20.704 (2009).  The Board is of the opinion that all due 
process requirements were met regarding the Veteran's hearing 
request.  

The issues of entitlement to service connection for PTSD, 
peripheral neuropathy of the left upper and lower 
extremities, hair loss, and a rash on the thighs and 
shoulders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran's 
obstructive hydrocephalus is related to his active military 
service or had its onset within one year of his discharge 
from active service.

3.  Right hand and foot numbness, bilateral vocal cord 
paralysis, and a respiratory disability were not present in 
service, nor were such disorders manifest within one year of 
discharge from active service, or are they shown to be 
related to any incident in service or disability of service 
origin. 


CONCLUSIONS OF LAW

1.  Obstructive hydrocephalus was not incurred in or 
aggravated by active service, nor may such condition be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Right hand and foot numbness, bilateral vocal cord 
paralysis, and a respiratory disability were not incurred in 
or aggravated by the Veteran's period of active military 
service, may not be presumed to have had their onset in 
service, and are not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims of entitlement to 
service connection for obstructive hydrocephalus, right hand 
and foot numbness, bilateral vocal cord paralysis, and a 
respiratory disability, the Board finds that VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  In this regard, the 
Board finds that letters dated in March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran was aware from these letters what 
evidence was necessary to support his claims; and that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  In addition, the letters informed 
the Veteran that additional information or evidence was 
needed to support his claims; and asked the Veteran to send 
the information to VA.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, and private medical 
records have been obtained, to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

In this regard, the Board acknowledges that the Veteran has 
not been afforded a VA examination in connection with his 
claims.  Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  However, the 
Board finds that an examination is not in order because there 
is no probative suggestion, let alone competent evidence 
showing, a causal connection between the claimed disorders 
and either his military service, or a service connected 
disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


II.  Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
when the disease is manifested to a compensable degree within 
one year of separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be competent medical 
or other evidence that relates a current condition to that 
symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra; 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran contends that his obstructive 
hydrocephalus was the result of polio vaccine SV40 that he 
received when he entered military service in January 1965.  
As a result of his obstructive hydrocephalus and surgery in 
April 2003, the Veteran also suffers from loss of feeling his 
right hand and foot, bilateral vocal cord paralysis, and 
respiratory damage.  The Veteran does not contend that his 
right hand, right foot, vocal cord paralysis or respiratory 
disability had their onset in service but, rather, contends 
that these disorders are secondary to his obstructive 
hydrocephalus.  

In this case, and according to two pages of medical 
literature submitted by the Veteran in February 2006 and his 
written contentions in May 2006, the Board notes that 
research regarding Simian Virus 40 (SV40) indicates that this 
virus was found in monkey kidney cells used to grow the polio 
vaccine in the 1950s and early 1960s.  Some studies indicate 
that SV40 may contribute to causing cancer in humans.  After 
the virus was discovered, the tainted vaccines were 
discontinued.  In his May 2006 written statement, the Veteran 
states that "[a] possible causative relationship between the 
monkey papovavirus SV40 and ependymomas has also come under 
investigation" and that "[l]arge numbers of the United 
States population were exposed to this virus in the late 
1950's and early 1960's:"  There is no indication in the 
record that polio vaccines administered in 1965 contained 
SV40.  

The Veteran's service treatment records do not indicate that 
he had obstructive hydrocephalus in service, nor do these 
records indicate that he received polio vaccine in January 
1965.  Although, in this regard, the Board notes that the 
Veteran's complete inoculation records do not appear to be 
contained in his claims file.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider benefit of the doubt and corroborative testimony 
such as buddy statements in cases where records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, it does not lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  The Veteran's separation examination dated in March 
1969 indicates that he was normal in all respects.  

Post service, in 2003, the Veteran was found to have rapid 
progressive decline in upper brain stem cranial nerve 
function, vocal cord paralysis, hypoglossal nerve 
dysfunction, aspirate pneumonia, respiratory stridor, and 
progressive myelopathy in the upper extremities.  Diagnostic 
studies disclosed an obstructive hydrocephalus with extensive 
syrinx from the brain stem to T5 with obstruction lesion of 
the fourth ventricle.  The Veteran underwent craniotomy for 
resection of the fourth ventricular tumor as well as drainage 
of the cervical syrinx.  He required tracheostomy, and 
underwent vertriculoperitoneal shunt.  The records reveal 
that autonomic dysfunction was manifest by hypotension and 
syncopal episodes with dizziness and balance dysfunction.  

The Veteran's post service medical records do not contain any 
objective medical indication that his obstructive 
hydrocephalus was related to any circumstance of his military 
service, to include his reported polio vaccine in January 
1965.
The first post service evidence of record of obstructive 
hydrocephalus is from 2003 nearly 35 years after the 
Veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the Veteran's 
obstructive hydrocephalus to service or any incident of 
service has been presented.  Moreover, there is no medical 
evidence relating his right hand and foot numbness, bilateral 
vocal cord paralysis and respiratory disability to active 
service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted for the Veteran's 
obstructive hydrocephalus and related right hand and foot 
numbness, bilateral vocal cord paralysis, and respiratory 
disability.  There is no evidence regarding diagnosis of, or 
treatment for, obstructive hydrocephalus in service or within 
one year of service, and there is no medical evidence that 
any circumstance of service origin, to include polio vaccine 
administered in January 1965, caused the Veteran's 
obstructive hydrocephalus nearly 35 years later. 

In support of the appellant's claim that his obstructive 
hydrocephalus is attributable to polio vaccine administered 
during service, the Veteran points to some general medical 
literature submitted by him in February 2006 regarding the 
etiology and molecular genetics of ependymomas and his May 
2006 handwritten report of his own research of the etiology 
of ependymomas.  The Board notes, however, that the medical 
literature contains no specific findings pertaining to this 
Veteran's manifestation of obstructive hydrocephalus.  As a 
lay person, relying on a generic medical treatise, the 
appellant is not qualified to render a medical opinion as to 
the etiology of the cause of his alleged obstructive 
hydrocephalus disorder.  Wallin v. West, 11 Vet. App. 509, 
514 (1998) (treatise evidence cannot provide speculative 
generic statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  See also Sacks v. West, 11 Vet. App. 314, 317 
(1998).

In this regard, the Board notes that the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a lay person, the Veteran is not capable 
of making medical conclusions, thus, any statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

The Board concludes that the preponderance of the competent 
and probative medical evidence of record is against finding 
that obstructive hydrocephalus and the Veteran's related 
right hand and foot numbness, bilateral vocal cord paralysis, 
and respiratory disability are etiologically related to his 
active military service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claims.  The claims are denied.



CONTINUED ON NEXT PAGE




ORDER

Service connection for obstructive hydrocephalus with fourth 
ventricular tumor status post craniotomy is denied.

Service connection for chronic disability manifested by loss 
of feeling of the right hand including as due to obstructive 
hydrocephalus is denied.

Service connection for chronic disability manifested by loss 
of feeling of the right foot including as due to obstructive 
hydrocephalus is denied.

Service connection for bilateral vocal cord paralysis 
including as due to obstructive hydrocephalus is denied.

Service connection for chronic disability manifested by 
respiratory damage including as due to obstructive 
hydrocephalus is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for PTSD, peripheral neuropathy of the left upper 
and lower extremities, hair loss, and a rash on the thighs 
and shoulders must be remanded for further action.

Here, the Board notes that in February 2007, the RO denied 
entitlement to service connection for PTSD, peripheral 
neuropathy of the left upper and lower extremities, hair 
loss, and rash on the thighs and shoulders.  The Veteran 
submitted a notice of disagreement dated in March 2007.  In 
May 2007, the RO sent the Veteran a letter requesting 
clarification regarding what issues the Veteran wished to 
appeal.  The same month, the Veteran submitted a statement 
indicating that he wished to appeal his claims for PTSD, 
peripheral neuropathy of the left upper extremity, peripheral 
neuropathy of the left lower extremity, hair loss, and rash 
on the thighs and shoulders.  However, because the RO has not 
issued to the Veteran a statement of the case with respect to 
these issues a remand is warranted.  38 C.F.R. § 20.201, 
20.300-301(2009).  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 
(Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a 
statement of the case regarding his 
claims of entitlement to service 
connection for PTSD, peripheral 
neuropathy of the left upper and lower 
extremities, hair loss, and a rash on the 
thighs and shoulders, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect an issue, 
in accordance with 38 C.F.R. § 19.30 
(2009).  If, and only if, the Veteran 
perfects an appeal with respect to any of 
these matters, the RO should ensure that 
any indicated development is completed 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


